Citation Nr: 1130173	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss prior to March 10, 2005.

2.  Entitlement to a disability evaluation in excess of 30 percent for bilateral hearing loss from March 10, 2005 to March 31, 2007.

3.  Whether the reduction of the disability evaluation for bilateral hearing loss from 30 percent to 10 percent, effective April 1, 2007, was proper.

4.  Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss from April 1, 2007 to September 15, 2009.

5.  Entitlement to a disability evaluation in excess of 40 percent for bilateral hearing loss from September 16, 2009, forward.

6.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU").

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Pittsburgh, Pennsylvania.  In a September 2005 rating decision, the RO increased the disability evaluation for the Veteran's bilateral hearing loss from 10 percent to 30 percent, effective March 10, 2005.  In a January 2007 rating decision, the RO reduced the disability evaluation for bilateral hearing loss from 30 percent to 10 percent, effective April 1, 2007.  In a subsequent March 2010 rating decision, the Huntington, West Virginia, RO increased the disability evaluation for bilateral hearing loss from 10 percent to 40 percent, effective September 16, 2009, forward.  However, despite the assignment of an increased disability evaluation for this disability for the period September 16, 2009, forward, the issue remains in appellate status because a higher schedular rating is available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").
In February 2006, the Veteran testified at a personal hearing before a Decision Review Officer at the Pittsburgh RO.  In August 2008, he testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Pittsburgh RO.  Transcripts of the hearings have been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In July 2009, the Board remanded the appellant's claim for further development, specifically to obtain a VA examination to ascertain the severity of his bilateral hearing loss disability.  The examination was performed in September 2009, and in a March 2010 Supplemental Statement of the Case ("SSOC"), the Huntington RO found that the reduction of the Veteran's bilateral hearing loss disability effective April 1, 2007, was proper, and increased the evaluation for his bilateral hearing loss disability to 40 percent, effective September 19, 2009, forward.

The issues of entitlement to an extraschedular evaluation for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to March 10, 2005, there is insufficient evidence to determine the severity of the Veteran's bilateral hearing loss.

2.  For the period March 10, 2005 to March 31, 2007, the Veteran's bilateral hearing loss was manifested by no more than Level II hearing acuity in the right ear, and Level XI hearing acuity in the left ear.

3.  A November 2005 rating decision proposed a reduction of the disability evaluation for the Veteran's bilateral hearing loss from 30 percent to 10 percent based on a finding that the increase to 30 percent for the period beginning March 10, 2005 was clearly and unmistakably erroneous.  

4.  A January 2007 rating decision reduced the disability evaluation for the Veteran's bilateral hearing loss from 30 percent to 10 percent, effective April 1, 2007, based on the findings of an April 2006 VA examination.

5.  For the period April 1, 2007 to September 15, 2009, the Veteran's bilateral hearing loss was manifested by no more than Level II hearing acuity in the right ear, and Level XI hearing acuity in the left ear.

6.  For the period September 16, 2009, forward, the Veteran's bilateral hearing loss was manifested by no more than Level V hearing acuity in the right ear, and Level XI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to March 10, 2005, the criteria for a disability evaluation in excess of 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  For the period March 10, 2005 to March 31, 2007, the criteria for a disability evaluation in excess of 30 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  The reduction of the Veteran's service-connected bilateral hearing loss disability evaluation from 30 percent to 10 percent for the period March 10, 2005 to March 31, 2007 was proper; the criteria for a restoration of the 30 percent rating for this period have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.85, 4.86, Diagnostic Code 6100 (2010).

4.  For the period April 1, 2007 to September 15, 2009, the criteria for a disability evaluation in excess of 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2010).

5.  For the period September 16, 2009, forward, the criteria for a disability evaluation in excess of 40 percent were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to the Veteran's claim of entitlement to an increased evaluation for his bilateral hearing loss, the Board observes that a letter dated April 2005 afforded him notice of the information necessary to substantiate his claim, including advising him that he should provide evidence showing that his disability had increased in severity.  The letter further provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised him of what VA would do to assist him in obtaining evidence.  In addition, a letter dated April 2007 informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  

The Board notes that, while this letter was provided to the Veteran after the initial adjudication of his claim, and following the January 2007 rating decision that executed the proposed rating reduction, the RO subsequently readjudicated the claim following a September 2009 VA examination, in which it determined that an increased disability rating was warranted.  Moreover, the evidence shows that, throughout the course of his appeal, the Veteran submitted several statements indicating his knowledge and familiarity with the rating criteria under which his bilateral hearing loss disability was evaluated.  Based on these facts, as well as the notice given, the Board finds that a reasonable person would have known what evidence was needed in order to establish entitlement to an increased disability rating.  Therefore, any failure in the content or timing of the notice is not prejudicial.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

With regard to the issue of the reduction of the Veteran's disability evaluation for bilateral hearing loss from 30 percent to 10 percent, effective April 2007, the Board notes that the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2010).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter was not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80(1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").

Nevertheless, the Board notes that the May 2005 VA examination that led to the Veteran's reduction was scheduled in response to a claim for an increased disability evaluation that was received in March 2005.  The claims file also contains the Veteran's service treatment records, post-service VA and private treatment records and additional VA examination reports dated April 2006 and September 2009.  Additionally, the claims file contains hearing testimony and the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.

Furthermore, review of the VA examination reports show that the examiners reviewed the pertinent evidence of record, elicited from the Veteran his history of hearing loss symptomatology and acoustic trauma, and provided clinical findings detailing the results of their examinations.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.  

With regard to rating reduction matters in particular, VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he has 60 days to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105 (e) (2010).  

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, the provisions of 38 C.F.R. § 3.344(c), which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction, apply in this case.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA. As will be discussed in greater detail below, an April 2006 VA examination showed improvement in the Veteran's bilateral hearing loss, and a November 2005 rating decision advised the Veteran of the proposed reduction, and his right to present additional evidence within 60 days and to request a hearing.  Thereafter, the Veteran submitted a statement that he disagreed with the proposed reduction (albeit this statement did not constitute a notice of disagreement because a final decision had not yet been issued by the RO), and in February 2006, he was afforded a DRO pre-determination hearing.  A January 2007 rating decision effectuated the proposed reduction from 30 percent to 10 percent, effective April 1, 2007 (the day following "the last day of the month following sixty days from the date of notice to the payee. . . of the reduction," see 38 U.S.C.A. § 5112(b)(6).  Thus, the Board finds the requirements of 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.105(e) were satisfied.  
The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims. 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability, regardless of the time period or regulations examined.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

With regard to disability evaluation reductions, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 and 4.10; Brown, supra. 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2010).  

The current rating criteria include an alternate method of rating certain patterns of hearing using Table VIA as provided in 38 C.F.R. § 4.86 (puretone thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz); or where an examiner certified that speech discrimination testing is not appropriate.  38 C.F.R. §§ 4.85(c), 4.86. 

A.  Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss for the period prior to March 10, 2005.

As noted above, in March 2005, the Veteran applied for an increased rating in excess of 10 percent for his service-connected bilateral hearing loss.  However, because there is no evidence of record in the means of audiograms or other probative medical reports to suggest the severity of his bilateral hearing loss during the one year period prior to March 10, 2005, the Board does not have the necessary evidence to determine whether an evaluation in excess of 10 percent was warranted for that period.  See 38 C.F.R. § 3.400(o)(2).  The only available evidence is a VA outpatient audiology report, dated April 2004, in which the examiner noted that the Veteran had a word recognition score of 80 percent in the right ear, but failed to provide puretone threshold results.  As the Veteran was provided sufficient VCAA notice, advising him to submit evidence that his bilateral hearing loss disability had increased in severity, he did not do so.  Accordingly, the Board concludes the information of record is inadequate to make a determination regarding the Veteran's bilateral hearing loss severity for this period.  

B.  Entitlement to a disability evaluation in excess of 30 percent for bilateral hearing loss from March 10, 2005 to March 31, 2007; whether the reduction of the disability evaluation for bilateral hearing loss from 30 percent to 10 percent, effective April 1, 2007, was proper; Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss from April 1, 2007 to September 15, 2009.

By way of background, following a May 2005 VA audio examination, due to a miscalculation and/or error in the application of the Table used to calculate the numeric designation of puretone threshold average and speech discrimination (see Table VI, 38 C.F.R. § 4.85), the RO erroneously increased the Veteran's bilateral hearing loss disability evaluation from 10 percent to 30 percent, effective March 10, 2005.  In a subsequent rating decision shortly thereafter, and having realized its mistake, the RO proposed a reduction in the Veteran's disability evaluation from 30 percent to 10 percent, based on findings during the examination, finding clear and unmistakable error in the rating which increased the evaluation to 30 percent.

A review of the May 2005 examination revealed puretone thresholds as follows:


    HERTZ




1000
2000
3000
4000
RIGHT
45
60
60
60
LEFT
105+
105+
105+
105+

Speech recognition ability was 96 percent in the right ear, and, because the Veteran was found to have no hearing acuity in the left ear (a condition that had existed ever since active military service), speech recognition ability was 0 percent in the left ear.  The puretone average was 56 for the right ear, and 105+ for the left ear.  Using Table VII of 38 C.F.R. § 4.85, this resulted in the correct assignment of a hearing acuity of Level I in the right ear, and Level XI in the left ear, resulting in a disability evaluation of 10 percent under 38 C.F.R. § 4.85, Table VII, which is the same evaluation that was proposed in the November 2005 rating decision.

As discussed above, following the receipt of a statement from the Veteran, in which he voiced his disagreement with the proposed rating reduction, he was afforded another VA examination in April 2006.  This examination revealed puretone thresholds as follows:


  
    HERTZ




1000
2000
3000
4000
RIGHT
50
60
65
65
LEFT
105+
105+
105+
105+

Speech recognition ability was 94 percent in the right ear and 0 percent in the left ear.  The puretone average was 60 for the right ear, and 105+ for the left ear.  Using Table VII of 38 C.F.R. § 4.85, this resulted in the assignment of a hearing acuity of Level II in the right ear and Level XI in the left ear, resulting in a disability evaluation of 10 percent under 38 C.F.R. § 4.85, Table VII.  Thereafter, a January 2007 rating decision reduced the Veteran's bilateral hearing loss disability evaluation from 30 percent to 10 percent, effective April 1, 2007.

Although the Board notes that the Veteran also submitted additional evidence, in the form of private audiogram results, in an effort to demonstrate that his hearing loss disability had increased in severity, because the private practitioners specifically indicated that they had not used the Maryland CNC test to determine speech discrimination, the result of these tests are insufficient for VA rating purposes, and therefore, cannot be considered in determining the Veteran's hearing acuity.

Based on the May 2005 and April 2006 VA examination results, the Board finds that, for the period March 10, 2005 to March 31, 2007, the criteria for a disability evaluation in excess of 30 percent for bilateral hearing loss were not met.  Moreover, the Board concludes that the reduction in the evaluation of the Veteran's bilateral hearing loss from 30 percent to 10 percent, effective April 1, 2007, was proper and was supported by the probative medical evidence of record.  See Brown, 5 Vet. App. at 421.  The Veteran was provided comprehensive evaluations of his bilateral hearing loss disability during the May 2005 and April 2006 VA examinations, each of which revealed a correct disability evaluation of 10 percent based on puretone threshold averages using Table VI of 38 C.F.R. § 4.85, and the combined hearing acuity levels using Table VII of 38 C.F.R. § 4.85.  The Veteran's right ear hearing loss disability failed to meet the criteria for a determination of puretone threshold averages using Table VIA because his puretone thresholds during each examination failed to demonstrate exceptional patterns of hearing impairment pursuant to 38 C.F.R. § 4.86, i.e., findings of 55 decibels or more at each of the four specified frequencies, or findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  In addition, because neither of the VA examiners concluded that the use of the Maryland CNC speech discrimination test was not appropriate for the Veteran's right ear (it is his left ear that cannot be tested via the speech discrimination test due to deafness), an evaluation of hearing acuity using Table VIA pursuant to 38 C.F.R. § 4.85(c) was not appropriate.  It was clearly and unmistakably administrative error on the part of the RO to have found that 38 C.F.R. § 4.86(a) applied to the right ear.  As the left ear is assigned the highest numeric level possible (XI), use of 38 C.F.R. § 4.86(a) would not yield any greater benefit.

Based on these findings, the Board also concludes that, for the period April 1, 2007 to September 15, 2009, the criteria for a disability evaluation in excess of 10 percent for bilateral hearing loss were not met.  As discussed above, although the Veteran submitted audiology reports from his private practitioners, because they did not use the Maryland CNC test in determining speech discrimination, these test results cannot be used for VA rating purposes.  The only VA medical evidence of record showing the Veteran's puretone threshold results are the May 2005 and April 2006 audio examination reports, which show that the criteria for a rating in excess of 10 percent for the period April 1, 2007 to September 15, 2009, were not met.

In addition to the medical evidence of record, the Board acknowledges the Veteran's contention that, because he has no hearing acuity in the left ear, he should be afforded an increased disability evaluation.  Again, however, the Board notes that the ratings for disability compensation for hearing loss are generally determined by the mechanical application of the criteria in Tables VI and VII, except, for example, to the extent that extraschedular rating is required.  Because the Veteran has alleged that his bilateral hearing loss resulted in marked interference with employment, such that he had to retire prematurely from his previous job, the Board will consider whether an extraschedular disability evaluation is warranted for the period March 10, 2005 to September 15, 2009, in the REMAND portion of the decision below.  

In summary, the Board finds that the reduction of the disability evaluation for the Veteran's bilateral hearing loss from 30 percent to 10 percent, effective April 1, 2007, was proper.  It further finds that, for the period March 10, 2005 to March 31, 2007, the criteria for a disability evaluation in excess of 30 percent were not met, and for the period April 1, 2007 to September 15, 2009, the criteria for a disability evaluation in excess of 10 percent were not met.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. 
§ 5107(b) is therefore not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

C.  Entitlement to a disability evaluation in excess of 40 percent for bilateral hearing loss from September 16, 2009, forward.

As noted above, the Veteran was assigned a 40 percent disability evaluation for bilateral hearing loss, effective September 16, 2009.  He now seeks a higher evaluation.  

On September 16, 2009, the Veteran was afforded a VA examination pursuant to his request for an increased rating.  The examination reflected puretone thresholds as follows:

  
    HERTZ




1000
2000
3000
4000
RIGHT
55
65
70
70
LEFT
105+
105+
105+
105+

Speech recognition ability was 78 percent for the right ear, and 0 percent for the left ear.  The puretone average was 65 for the right ear, and 105+ for the left ear.  Because these results demonstrated an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 for both ears, Table VIA was used to determine the numeric designation of hearing impairment based only on the puretone threshold average.  This resulted in the assignment of a hearing acuity of Level V in the right ear, and Level XI in the left ear, resulting in a disability evaluation of 40 percent under 38 C.F.R. § 4.85, Table VII for the period September 16, 2009, forward.  

Based on the September 2009 VA examination results, the Board finds that, for the period September 16, 2009, forward, the criteria for a disability evaluation in excess of 40 percent for bilateral hearing loss were not met.  

In addition, as noted above, although the Board has considered the Veteran's claim of entitlement to an extraschedular evaluation for his disability, because the claim must be referred to the VA Director of Compensation and Pension, this is addressed in the REMAND portion of the decision.

In summary, the Board finds that, for the period September 16, 2009, forward, the criteria for a disability evaluation in excess of 40 percent for bilateral hearing loss were not met.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is therefore not applicable.  See Gilbert; Ortiz, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss for the pertinent period prior to March 10, 2005, is denied.

Entitlement to an evaluation in excess of 30 percent disabling for bilateral hearing loss for the period March 10, 2005 to March 31, 2007, is denied.

The reduction from 30 percent to 10 percent for bilateral hearing loss, effective April 1, 2007, was proper.

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss for the period April 1, 2007 to September 15, 2009, is denied.

Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss for the period September 16, 2009, forward, is denied.


REMAND

A.  Entitlement to an extraschedular consideration for bilateral hearing loss disability.

The Veteran contends that his bilateral hearing loss disability has been of greater severity throughout the appeal period than the assigned disability evaluations contemplated.  Specifically, he states that, because he has no hearing ability in the left ear, he should receive extraschedular consideration.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Review of a letter from the Veteran, dated November 2009, states that, as a result of his asymmetrical hearing loss, he was forced to retire early from his previous job as a heavy industrial welder, resulting in a loss of income.  He also says this resulted in reduced monthly pension and Social Security benefits.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing loss disability in his or her final report.  Martinak at 455.  During the September 2009 VA examination, the VA examiner found that the Veteran faced "significant challenges with everyday life" as a result of his bilateral hearing loss disorder.  He specifically noted that his asymmetrical hearing loss configuration could be a safety concern in many environments, specifically due to his inability to localize sound sources.  

In this regard, the Board notes that 38 C.F.R. § 3.321(b)(1) (2010) permits the Under Secretary for Benefits or the Director of Compensation and Pension Service to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In  Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Court held that "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Floyd, 9 Vet. App. at 95.  In light of the Veteran's assertions that he was forced into premature retirement as a result of his bilateral hearing loss disability, the Board finds that such referral is warranted in this case.

B.  Entitlement to TDIU.

The Veteran contends that, as a result of his bilateral hearing loss disability, he is no longer employable.  He has therefore raised the issue of a total disability rating for compensation based on individual unemployability ("TDIU").  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, as noted above, the record indicates that the Veteran is currently unemployed.  While the appellant has been afforded several VA examinations pursuant to his claim of entitlement to an increased evaluation for his bilateral hearing loss disability, an opinion as to the effect of all of his service-connected disabilities on his employability was not rendered.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected bilateral hearing loss and/or other service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to request a hearing on the claim for TDIU and to submit additional evidence documenting the effect his service-connected bilateral hearing loss and tinnitus have on his occupational and daily activities of living (both for the purpose of TDIU and an extraschedular evaluation for bilateral hearing loss).

2.  Copies of updated treatment records, both VA and private, should be obtained and added to the claims folder.  In this respect, the RO/AMC should obtain a signed consent form from the Veteran allowing VA to obtain records for any private treatment records pertaining to either of his service-connected disabilities that are not already of record.  Any negative reply should also be added to the claims folder.

3.  Following completion of the above, the RO/AMC should then schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

4.  Thereafter, whether or not the Veteran submits any additional evidence, the RO must refer the matter of the extraschedular evaluation for bilateral hearing loss to either the Under Secretary for Benefits, or the Director of Compensation and Pension for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board specifically directs the attention of the reviewing official to the Veteran's testimony at his RO hearing or his hearing before the Board, as well as his VA examination reports dated May 2005, April 2006, and September 2009, and any other evidence he submits pursuant to the request above.  

5.  Thereafter, the RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed.  If not, corrective action should be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


